            Case 1:21-cv-07375-JPC Document 4 Filed 09/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JOSE EFRAIN ZAVALA QUEZADA,                                            :
                                                                       :
                                    Petitioner,                        :
                                                                       :    21-CV-7375 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
THOMAS DECKER et al.,                                                  :
                                                                       :
                                    Respondents.                       :
                                                                       :
---------------------------------------------------------------------- X
JOHN P. CRONAN, United States District Judge:

        On September 1, 2021, Petitioner Jose Efrain Zavala Quezada petitioned the Court for the

writ of habeas corpus. Dkt. 1. Counsel for all parties shall appear for a teleconference with the

Court on September 14, 2021 at 2:00 p.m. At the scheduled time, counsel for all parties should

call (866) 434-5269, access code 9176261. Counsel should confer in advance of the conference

and submit a joint letter, no later than two business days prior to the conference, indicating whether

the conference is necessary and addressing how the Court should handle the present Petition. If

counsel do not believe a conference is required, and that briefing is appropriate, counsel should

propose a briefing schedule (expedited or otherwise) in the joint letter.

        All counsel must familiarize themselves with the Court’s Individual Rules, which are

available at https://www.nysd.uscourts.gov/hon-john-p-cronan.               Absent leave of Court

obtained by letter-motion filed before the conference, all pretrial conferences must be attended by

the attorney who will serve as principal trial counsel.

        If this case has been settled or otherwise terminated, counsel are not required to submit

such letter or to appear, provided that a stipulation of discontinuance, voluntary dismissal, or other

proof of termination is filed on the docket prior to the joint letter submission deadline, using the



                                                         1
          Case 1:21-cv-07375-JPC Document 4 Filed 09/03/21 Page 2 of 2




appropriate ECF Filing Event. See SDNY ECF Rules & Instructions §§ 13.17-13.19, available at

http://nysd.uscourts.gov/ecf_filing.php. In accordance with the Court’s Individual Rules and

Practices for Civil Cases, requests for extensions or adjournment may be made only by letter-

motion filed on ECF and must be received at least 48 hours (i.e., two business days) before the

deadline or scheduled appearance, absent compelling circumstances. The written submission must

state (1) the original date(s) set for the appearance or deadline(s) and the new date(s) requested;

(2) the reason(s) for the request; (3) the number of previous requests for adjournment or extension;

(4) whether these previous requests were granted or denied; and (5) whether opposing counsel

consents, and, if not, the reasons given by opposing counsel for refusing to consent.

       Within two business days of this Order, Petitioner’s counsel is directed (1) to serve

Respondents with a copy of the petition and accompanying papers, along with a copy of this Order,

by overnight mail, and (2) to promptly file proof of such service on the docket. Counsel for

Respondents shall promptly enter notices of appearance.

       SO ORDERED.

Dated: May 20, 2021                                  __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                            United States District Judge




                                                 2
